IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE             FILED
                          APRIL SESSION, 1999            April 30, 1999

                                                      Cecil W. Crowson
WILLIAM LEE HENDERSON, )                            Appellate Court Clerk
                                     C.C.A. NO. 01C01-9808-CR-00338
                       )
     Appe llant,       )
                       )
                       )             DAVIDSON COUNTY
VS.                    )
                       )             HON. J. RANDALL WYATT, JR.
STATE OF TENNESSEE     )             JUDGE
and FLORA J. HOLLAND,  )
WARDEN,                )
                       )
     Appellees.        )             (Habeas Corpus)


               ON APPEAL FROM THE JUDGMENT OF THE
               CRIMINAL COURT OF DAVIDSON COUNTY


FOR THE APPELLANT:                   FOR THE APPELLEE:

WILLIAM LEE HENDERSON                PAUL G. SUMMERS
Pro Se                               Attorney General and Reporter
7575 Cockrill Bend Industrial Road
Nashville, TN 37209-1057             KIM R. HELPER
                                     Assistant Attorney General
                                     425 Fifth Avenu e North
                                     Nashville, TN 37243-0493

                                     VICTOR S. JOHNSON
                                     District Attorney General
                                     Washington Square Building
                                     222 Se cond A venue N orth
                                     Nashville, TN 37201



OPINION FILED ________________________

AFFIRMED IN ACCOR DANCE W ITH RULE 20

DAVID H. WELLES, JUDGE
                                   ORDER
       The Defe ndan t, W illiam Lee H enderson , appeals from the summ ary

dismissal of his petition for habeas corpus relief. The Defendant was convicted

of robbery, kidnapping with intent to rob, and criminal sexual conduct in the first

degre e. His direct app eal to the s tate supreme court was entertained in 1981,1

and he subsequently filed a writ of ha beas c orpus in 1 998, alleg ing, in part,

ineffective assistance of counsel. The petition was dismissed on July 2, 1998.



       On appeal to this Court, the Defendant complains that he was afforded

neither a hearing on his petition for habea s corpus relief nor a n opportu nity to

amend his petition; that he was n ot afford ed co unse l to aid h im in p repar ing his

petition; that he received ineffective assistance of counsel at trial; and that the

jury select ion pro cess at his tria l was u nfair. In a ddition, he c omp lains that the

judge who p resided over his trial was subsequently charged with accepting bribes

from defendants appearing before him, and the Defendant asserts that this fact

provid es him groun ds for a new tria l.



       In Tennessee, habeas corpus relief is available “on ly when ‘it appears

upon the face of the judgment or the record of the proceedings upon which the

judgment is rendered’ that a c onvicting court was without jurisdiction o r authority

to sentence a defendant, or that a defendant’s sentence of imprisonment or other

restraint has expired.” Archer v. State, 851 S.W .2d 157, 164 (Tenn. 199 3);

Pass arella v. State, 891 S.W .2d 619, 626 -28 (Tenn . Crim. App. 19 94).

Furthermore, “a petition for a writ of habeas corpus may be summarily dismissed



       1
           State v. Henderson, 620 S.W.2d 484 (Tenn. 1981).

                                           -2-
by the trial court without appointment of counsel, without an evidentiary hearing,

and without the opportunity to amend the petition, if the face of the petition does

not present a co gnizable claim .” Mathis Martin v. S tate, No. 01C01-9801-CR-

00013, 1999 WL 182140, at *2 (Tenn. C rim. App., Na shville, March 30, 19 99);

see also Tenn . Code Ann. § 4 0-14-20 4.



       Here, the Defendant does not allege that the court which convic ted him

was without jurisdiction, nor does he allege that his sentence has expired.

Rather, he allege s groun ds which , if proven, m ight give rise to post-co nviction

relief. Althoug h a trial cou rt may trea t a petition for habeas corpus relief as one

for post-conviction relief, see Tenn. Code Ann. § 40-30-205(c), we note that the

Defe ndan t’s claim for post-co nviction relief h as long s ince bee n time-b arred. See

id. § 40-30 -102 (rep ealed in 1 995 an d replace d by § 40 -30-202 ).



       According ly, we find no error in the trial court’s dismissal of the D efend ant’s

petition for habe as corp us relief. Based upon a thorough reading of the record,

the briefs of the parties, and the law governing the issues presented for review,

the judgment of the trial court is affirmed in accordance with Rule 20 of the Court

of Crimin al Appe als of Te nness ee.




                                   ____________________________________
                                   DAVID H. WELLES, JUDGE




                                          -3-
CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
JAMES CURWOOD WITT, JR., JUDGE




                              -4-